Citation Nr: 1520583	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased level of burial benefits.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1968 to October 1971 and active service in the Navy from November 1971 to February 1975.  The Veteran died in May 2012.  The appellant is the executrix of his estate.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in St. Paul, Minnesota.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA.  The records related to the appeal are primarily found within Virtual VA.


FINDINGS OF FACT

1.  The Veteran died in May 2012.

2.  The immediate cause of the Veteran's death was cardiopulmonary arrest, with acute respiratory failure, interstitial lung disease, and pulmonary fibrosis idiopathic as underlying causes, and congestive heart failure as an other significant condition contributing to death but not resulting in the underlying cause.

3.  During his lifetime, the Veteran was service connected for posttraumatic stress disorder and right ear hearing loss and he was in receipt of a total disability rating based upon individual unemployability.


CONCLUSION OF LAW

An increased level of nonservice-connected burial benefits is not warranted.  38 U.S.C.A. § 2302(a)(1) (West 2014); 38 C.F.R. § 3.1600(b)(1) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the appellant was provided all required notice in a letter mailed in April 2013, prior to the initial adjudication of the claim.

In addition, service treatment records and other medical evidence were associated with the record prior to the Veteran's death.  The certificate of death is also of record.  The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In this regard the Board notes that the appellant has not explained why she believes that the Veteran died from service-connected disability.  Therefore, the Board has determined that no further development is required to comply with VA's duty to assist the appellant.  

Legal Criteria

Certain burial benefits and reimbursement for burial expenses are available for claimants depending on the status of the eligible veteran.  If a veteran dies as a result of a service-connected disability or disabilities, a specific amount may be paid toward the veteran's funeral and burial expenses.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1600(a) (2014). 

As for veterans who did not die of service-connected disabilities, a burial allowance not exceeding $300 is payable in the case of a deceased veteran who was, at the time of death, in actual receipt of, or but for the receipt of retirement pay, would have been entitled to receive, disability compensation, to such person as VA prescribes to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).

Analysis

The Veteran died in May 2012.  During his lifetime, service connection was in effect for posttraumatic stress disorder and right ear hearing loss, and he received a total disability rating based upon individual unemployability.  The appellant filed her Application for Burial Benefits, VA Form 21-530, in July 2012, after which VA awarded $300 in burial benefits.  The appellant disagrees with the amount awarded.  She contends that a higher amount should be awarded because the Veteran died from service-related disabilities.  See August 2013 VA Form 9.  

The Veteran's death certificate was submitted along with the appellant's VA Form 21-530.  The death certificate confirms the Veteran's immediate cause of the Veteran's death as cardiopulmonary arrest.  Acute respiratory failure, interstitial lung disease, and idiopathic pulmonary fibrosis are listed as underlying causes.  Congestive heart failure is listed as another significant condition contributing to death but not resulting in the underlying cause.  There is no indication that the Veteran's service-connected posttraumatic stress disorder or right ear hearing loss contributed in any way to cause his death.  Further, there is no indication in the record that any cardiopulmonary disorder, respiratory disorder, or heart disorder was related to the Veteran's service.  The appellant does not provide any specific argument in this regard.  

In later statements during the pendency of this claim, the appellant argued mostly for an award of additional benefits out of fairness, because the cost of the Veteran's cremation was much more than $300.  While the Board understands the appellant's contention, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Because the Veteran did not die as a result of service-connected disabilities, a burial allowance in excess of $300 is not warranted.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased level of burial benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


